        Case 3:18-cv-05931-JCS Document 22 Filed 11/18/19 Page 1 of 1




Ms. Hughes shall contact CourtCall at 888-882-6878 to make telephone arrangements.
                                             S DISTRICT
Dated: November 18, 2019.                  TE           C
                                         TA
                                                                   O
                                    S




                                                                    U
                                   ED




                                                                     RT




                                                      ERED
                               UNIT




                                               O ORD D
                                        IT IS S   DIFIE
                                           AS M O
                                                                            R NIA




                                                               Spero
                               NO




                                                     seph C.
                                             Judge Jo
                                                                           FO
                                RT




                                                                       LI




                                        ER
                                    H




                                                                       A




                                             N                         C
                                                               F
                                                 D IS T IC T O
                                                       R
